PER CURIAM HEADING






                     NO. 12-06-00012-CV
NO. 12-06-00013-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

SIX THOUSAND THREE HUNDRED 
($6,300) DOLLARS IN U.S. CURRENCY,       §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS


1993 CHEVROLET TRUCK 1500,
VIN# 1GCE614ZXPZ117313,                            §     APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF 

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            These appeals are being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statements were
due to have been filed at the time the appeals were perfected, i.e., January 9, 2006.  See Tex. R. App.
P. 32.1.  On January 13, 2006, this Court notified Appellant that he should file a docketing statement
in each appeal immediately if he had not already done so. 
            Because Appellant did not file the docketing statements as requested in our January 13, 2006
letter, this Court issued a second notice on January 26, 2006 advising Appellant that the docketing
statements were past due.  The notice also advised Appellant that the filing fee in each appeal was
due to have been paid on or before January 23, 2006, but had not been received.  See Tex. R. App.
P. 5.  The notice further provided that unless the docketing statements and filing fees were filed on
or before February 6, 2006, the appeals would be presented for dismissal in accordance with Texas
Rule of Appellate Procedure 42.3.  The dates for filing the docketing statements and the filing fees
have passed, and Appellant has not complied with the Court’s request.  Because Appellant has failed,
after notice, to comply with Rules 5 and 32.1, the appeals are dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered February 8, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.














(PUBLISH)